DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections – 35 U.S.C. § 103

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 12, and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over European Patent Application Publication No. EP 2 650 313 A1 (herein “Zhang”).
As to claim 1: Zhang describes a method of making a copolymer of butadiene and isoprene (see ¶¶ [0150]-[0152]) comprising polymerizing the monomers in the presence of a catalyst comprising neodymium neodecanoate, triisobutyl aluminum, and diethyl aluminum chloride (see ¶ [0150]). Zhang does not specifically disclose the manner in which this catalyst is made.
Zhang separately describes the synthesis of a catalyst (see ¶¶ [0108]-[0110]) comprising reacting neodymium neodecanoate with triisobutyl aluminum in the presence of isoprene and subsequently reacting this product with diethyl aluminum chloride (see ¶ [0109]).
In light of Zhang’s disclosure of a polymerization process including a catalyst (¶ [0150]), one of ordinary skill in the art would have been motivated to make and use this catalyst by any of the methods described in Zhang. In light of Zhang’s disclosure of a suitable process of making such catalysts (¶ [0109]), one of ordinary skill in the art would have merely exercised ordinary creativity by making the catalyst by this process.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have made Zhang’s catalyst of ¶ [0150] using the method described in ¶ [0109].
As to claim 2: The cited process is performed at 0 °C (see ¶ [0109]).
As to claim 3: The molar ratio of triisobutyl aluminum to neodymium neodecanoate in the cited process is about 35:1.
As to claim 4: The cited process and catalyst include triisobutyl aluminum.
As to claim 5: The molar ratio of diethyl aluminum chloride to neodymium neodecanoate in the cited process is 3:1.
As to claim 6: The molar ratio of triisobutyl aluminum to neodymium neodecanoate in the cited process is about 35:1.
As to claim 7: The cited polymerization process is performed at 40 °C (see ¶ [0150]).
As to claim 8: The cited process and catalyst include triisobutyl aluminum.
As to claim 9: The cited process and catalyst include diethyl aluminum chloride.
As to claim 12: The cited polymerization process is terminated with an aqueous neutralizer solution (see ¶¶ [0151]-[0152]).
As to claim 17: The cited polymerization process includes 75.5 wt% of butadiene and 24.5 wt% of isoprene (see ¶ [0150]).

Claims 1-8 are rejected under 35 U.S.C. § 103 as being unpatentable over US Patent Application Publication No. 2018/0009918 A1 (herein “Dickstein”).
As to claim 1: Dickstein describes a process of making polydienes with lanthanide-based catalysts (see the abstract). The polydienes may be poly(styrene-co-isoprene-co-butadiene) and poly(isoprene-co-butadiene), among others (see ¶ [0120]). Dickstein discloses an example of a catalyst (see ¶ [0150]) that is made by reacting neodymium versatate with diisobutyl aluminum hydride in the presence of butadiene and subsequently reacting this product with ethyl aluminum dichloride (see ¶ [0150]).
In light of Dickstein’s disclosure of a various polydienes (¶ [0120]), one of ordinary skill in the art would have been motivated to make these polymers using any of the catalysts described in Dickstein. In light of Dickstein’s disclosure of a process of making such catalysts (¶ [0150]), one of ordinary skill in the art would have merely exercised ordinary creativity by making the polymers using this catalyst.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have made Dickstein’s poly(styrene-co-isoprene-co-butadiene) or poly(isoprene-co-butadiene) using the cited catalyst.
As to claim 2: Dickstein’s catalyst is prepared at room temperature (see ¶ [0150]) which generally means around 20-25 °C.
As to claim 3: The molar ratio of diisobutyl aluminum hydride to neodymium versatate in the cited process is about 9.9:1.
As to claim 4: The cited process and catalyst include diisobutyl aluminum hydride.
As to claim 5: The molar ratio of ethyl aluminum dichloride to neodymium versatate in the cited process is about 1.5:1.
As to claim 6: The molar ratio of diisobutyl aluminum hydride to neodymium versatate in the cited process is about 9.9:1.
As to claim 7: Dickstein further discloses that polymerizations may be conducted at temperatures such as 20-100 °C (see ¶ [0085]).
As to claim 8: The cited process and catalyst include diisobutyl aluminum hydride.

Claim Rejections – 35 U.S.C § 112

The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5 and 9 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 5 recites the phrase “the dialkyl aluminum chloride”. Base claims 1 and 3 do not recite a “dialkyl aluminum chloride”, and therefore the cited phrase lacks proper antecedent basis.
Claim 9 recites the phrase “the dialkyl aluminum chloride”. Base claims 1, 2, and 8 do not recite a “dialkyl aluminum chloride”, and therefore the cited phrase lacks proper antecedent basis.

Allowable Subject Matter

Claims 10-11, 13-16, and 18-20 are objected to as being dependent upon a rejected base claim, but they would be allowable if written in independent form.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HUHN whose telephone number is (571)270-7345. The examiner can normally be reached Monday through Friday, 9 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A HUHN/Primary Examiner, Art Unit 1764